Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 10, 11, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siann, US 2019/0246072 A1, in view of Suh, US 2015/0163744 A1.

	Regarding claim 1, Siann discloses: a system for transmitting images, the system comprising:
a first camera configured to be powered by a first plurality of batteries (Figure 1 shows a wireless camera according to the invention, having a battery 102 for power.), the first camera including:
a first camera module including a first sensor configured to capture a first image, the first image including a timestamp ([0140] discloses image includes a timestamp.), a plurality of light-emitting diodes ([0194] disclose use of pulsed High Efficiency Light Emitting Diodes to illuminate the camera field of view.),
a first communication module programmed to transmit the first image through a low-power communication network (See [0030]- each wireless camera has image transmission capability.); and
a home node configured to be powered by a second plurality of batteries (See base station 220 of figure 2, configured as a home node in the local network.), the home node including:
a second communication module programmed to receive the first image from the first communication module over the low-power communication network ([0097] discloses with respect to figure 2 a base station 220 serving a communication module to receive an image from a wireless camera 210.), 
Siann does not disclose:
an SD card configured to store the first image
a first display configured to display the first image, a first plurality of buttons associated with the first display, and
a second display configured to display the first image, and a second plurality of buttons associated with the second display.
However Suh discloses these features in an analogous art directed to power saving in an access point network (abstract).  Suh discloses:
an SD card configured to store the first image (See [0186].)
a first display configured to display the first image, a first plurality of buttons associated with the first display (See button 1161 in figure 12b, associated with display 1190, as disclosed in at least [0155].), and
a second display configured to display the first image, and a second plurality of buttons associated with the second display ([0037]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate a display and an SD card memory into the camera nodes of the wireless camera network disclosed in Siann, in order to improve the system of Siann by adding a feature known in the art, namely a display with associated button(s), without changes to the respective functions of the display, or to the system of Siann, in a way that would have had predictable results to one having ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 2, the combination of Siann in view of Suh discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Siann, further discloses: the system of claim 1, further comprising:
a second camera configured to be powered by a third plurality of batteries (See [0101], lines 6-8, “multiple cameras.” Also see [0031], disclosing assigning up to 16 cameras to a base station.), the second camera including:
a second camera module including a second sensor configured to capture a second image, the second image including a second timestamp ([0140] discloses image includes a timestamp; applies for all camera images in network.), 
a second plurality of light-emitting diodes ([0194] disclose use of pulsed High Efficiency Light Emitting Diodes to illuminate the camera field of view; applies for all cameras in network.),
a third communication module programmed to transmit the second image through the low-power communication network to the home node (See [0030]- wireless camera has image transmission capability.).
This combination, specifically Suh, further discloses: 
a second SD card configured to store the second image (See [0186]),
a third display configured to display the second image (See button 1161 in figure 12b, associated with display 1190, as disclosed in at least [0155]),
a third plurality of buttons associated with the third display (See button 1161 in figure 12b, associated with display 1190, as disclosed in at least [0155]), and	
Regarding claim 4, the combination of Siann in view of Suh discloses the limitations of claim 1, upon which depends claim 4.  This combination, specifically Siann, further discloses: the system of claim 1, wherein the first camera is programmed to:
determine whether the first camera is synchronized with the home node ([0145] discloses, “Once the wireless camera has been initialized and synchronized with a base station, the camera can then enter a power down or standby mode”.  The camera therefore “knows” that it is synchronized with a base station before it powers down, in order to determine that it is okay to power down.);
activate, in response to determining the first camera is not synchronized with the home node, the first communication module ([0092] discloses activating low-bandwidth radio 106 in response to short duration beacon transmission from base station 160.);
receive a heartbeat message from the home node (As disclosed in [0175], a low-bandwidth radio associated with a camera can operate in polling mode, listening for a for burst transmission from the base station during an active window.); and
deactivate, in response to the heartbeat message from the home node, the first communication module (“captures the data and then goes back to stand-by”, as in [0175]).

Regarding claim 6, the combination of Siann in view of Suh discloses the limitations of claim 1, upon which depends claim 6.  This combination, specifically Siann, further discloses: the system of claim 1, wherein the home node is programmed to:
transmit a current network time to the first camera (See [0079], which discloses most or all timing requirements for wireless camera 100 can originate from base station 160.).

	Regarding claim 10, Siann discloses: the system of claim 1, wherein the home node is programmed to:
	transmit the first image from the second communication module to an external device
over a cellular communication network (As disclosed in [0096] with respect to figure 2, base station 220 can connect the wireless camera network to an external network 260, such as a cellular network.).	

	Claim 11 is rejected for the same reasons of obviousness as set forth above for claim 2. 

Regarding claim 13, the combination of Siann in view of Suh discloses the limitations of claim 11, upon which claim 13 depends.  This combination, specifically Siann, further discloses: the system of claim 11, wherein the low-power communication network is a radio frequency ("RF") network (See [0068]).

Claims 16, 18, and 19 are rejected for the same reasons of obviousness as set forth above for claims 4, 6, and 10, respectively.

	Regarding claim 20, Siann discloses: a system for transmitting images, the system comprising:
a first camera configured to be powered by a first plurality of batteries (Figure 1 shows a wireless camera according to the invention, having a battery 102 for power.), the first camera including:
a first camera module including a first sensor configured to capture a first image, the first image including a timestamp ([0140] discloses image includes a timestamp.), a plurality of light-emitting diodes ([0194] disclose use of pulsed High Efficiency Light Emitting Diodes to illuminate the camera field of view.),
a first communication module programmed to transmit the first image through a low-power communication network (See [0030]- each wireless camera has image transmission capability.); and
a home node configured to be powered by a second plurality of batteries (See base station 220 of figure 2, configured as a home node in the local network.), the home node including:
a second communication module programmed to receive the first image from the first communication module over the low-power communication network ([0097] discloses with respect to figure 2 a base station 220 serving a communication module to receive an image from a wireless camera 210.), 
wherein the home node is programmed to transmit the image from the second communication module to an external device over a second communication network (As disclosed in [0096] with respect to figure 2, base station 220 can connect the wireless camera network to an external network 260, such as a cellular network.)
Siann does not disclose:
a first display configured to display the first image, a first plurality of buttons associated with the first display, and
a second display configured to display the first image, and a second plurality of buttons associated with the second display.
However Suh discloses these features in an analogous art directed to power saving in an access point network (abstract).  Suh discloses:
a first display configured to display the first image, a first plurality of buttons associated with the first display (See button 1161 in figure 12b, associated with display 1190, as disclosed in at least [0155].), and
a second display configured to display the first image, and a second plurality of buttons associated with the second display ([0037]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate a display and an SD card memory into the camera nodes of the wireless camera network disclosed in Siann, in order to improve the system of Siann by adding a feature known in the art, namely a display with associated button(s), without changes to the respective functions of the display, or to the system of Siann, in a way that would have had predictable results to one having ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).

Claim 3, 5, 8, 12, 14, 15, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Siann, in view of Suh, in further view of Goldberg, US 2011/0222449 A1.

Regarding claim 3, the combination of Siann does not disclose: the system of claim 1, wherein:
the first communication module is programmed to request, from the home node, a registration identification; and
the second communication module is programmed to:
select a registration identification, and
provide the registration identification to the first communication module
However, Goldberg discloses: the first communication module is programmed to request, from the home node, a registration identification ([0051], lines 9-14 disclose a router transmits search beacons while monitoring for an association request from a camera.); and
the second communication module is programmed to:
select a registration identification (See [0044], disclosing a gateway has a unique identification code; e.g. a 32-bit code, permanently stored in non-volatile memory.), and
provide the registration identification to the first communication module (The gateway device transmits a beacon containing this identification code while the camera has opened a short listening period based on the reception time of the beacon, as described in [0051], lines 1-16.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate an identification code into the base node memory, for communication to a registered node camera, as disclosed in Goldberg, in order to uniquely identify a home node and provide a more secure and robust network connection.  See Goldberg [0044].

Regarding claim 5, the combination of Siann, in view of Suh discloses the limitations of claim 1, upon which depends claim 5.  This combination, specifically Siann, further discloses: the system of claim 1, wherein the first camera is programmed to: 
transmit a status message to the home node, the status message including a registration status of the first camera ([0122])
Goldberg discloses: 
transmit… an indication of whether the first camera has a pending image to transfer to the home node (Siann discloses sending a “request to send” (RTS) message from a camera to the base station.  See [0146]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to transmit an RTS message from a camera to a base station, as disclosed in Goldberg, in order to determine whether the camera can be put into a low power state.

Regarding claim 8, the combination of Siann in view Suh discloses the limitations of claim 1, upon which claim 8 depends.  This combination does not disclose: the system of claim 1, wherein the first camera is programmed to:
transmit the first image through the communication network as a plurality of image fragments ([0079] discloses formatting an image to be transmitted into packets.).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to format an image for transmission over the low power network of Siann into a plurality of packets, as disclosed in Goldberg, in order to allow for ease of transmission over a network; use of packetization was known in the art wireless camera networks, as evidenced by Goldberg, and its use in the system disclosed in Siann would have had a predictable result for one of ordinary skill in the art.

Regarding claim 12, the combination of Siann in view of Suh discloses the limitations of claim 11, upon which claim 12 depends.  This combination does not disclose: the system of claim 11, wherein:
the second communication module is further programmed to receive the first image
through the low-power communication network (See [0066]); and
the second communication module is further programmed to transmit the first image
through the low-power communication network to the home node (See figure 7; sensor 2 and 1 serve as relays for 5 and 4 to gateway 1.).
	It would have have been obvious to one having ordinary skill in the art to set up certain camera nodes as repeaters, as disclosed in Goldberg, in order to increase effective network range and allow transmission from peripheral camera nodes to the network gateway, as disclosed in [0066] of Goldberg.

Claims 14, 15, and 17 are respectively rejected for the same reasons of obviousness as set forth above for claims 8, 3, and 5.

Claim 7 is rejected under 35 USC 103 as being unpatentable over Siann, in view of Suh, in view of Patil, US 2015/0146593 A1, in view of Pesavento, US 2008/0148083 A1.

Regarding claim 7, the combination of Siann in view of Suh discloses the limitation of claim 1, upon which depends claim 7.  This combination does not disclose: the system of claim 1, wherein the first camera is programmed to:
transfer, with the first camera module, the first image from the SD card to a memory of
the first communication module;
However Pesavento discloses these limitations in an analogous art.
the system of claim 1, wherein the first camera is programmed to:
transfer, with the first camera module, the first image from the SD card to a memory of
the first communication module (Figure 1 shows a schematic device according to the invention; DMA controller coordinates data transfer between memory 140 and any of peripheral devices 145, 150, 165, etc., without direct involvement of CPU 110, as disclosed in [0033]-[0034].);
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate a DMA controller as well as a secondary, peripheral memory for the camera radio modules, as suggested in Pesavento, in the low power camera network system of Siann, in order enable image transfer between a flash camera memory, in order to conserve power while still performing a data transfer at a desired time.  See [0005] in Pesavento.
The combination of Siann, in view of Suh, in further view of Pesavento does not disclose:
transmit, with the first communication module and to the home node, an indication of a
pending image transfer; and
receive, with the first communication module and from the home node, an indication of a successful image transfer.
Patil discloses in [0086] a modem is placed in a lower power state in response to a determination that no data transfer is pending.  	Patil also discloses in [0086] sending a message indicating a data session has ended. 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the features of determining a pending data transfer, and of receiving/sending acknowledgement of a successful data transfer disclosed in Patil in the low power wireless camera network of Siann in view of Suh in view of Pesavento, in order to enable the camera transceiver to transition to a low power state (Patil [0087]-[0088]).

	Claim 9 is rejected under 35 USC 103 as being unpatentable over Siann, in view of Suh, in view in view of Shitano, US 2010/0153517 A1

	Regarding claim 9, the combination of Siann, in view of Suh, in view of Patil, in view of Pesavento discloses the limitations of claim 8, upon which depends claim 9.  This combination does not disclose: the system of claim 8, wherein a first image fragment of the plurality of image fragments includes a length of the first image, a checksum of the first image (CRC, as disclosed in [0079]), and metadata of the first image.	
	Shitano discloses in an analogous art directed to an ad hoc wireless camera network including a file size in metadata ([0033]), 
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the file size in metadata, as disclosed in Shitano in order to facilitate power management (Shitano, [0038].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425